Citation Nr: 1828978	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  12-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from November 2002 to October 2003 and from June 2007 to May 2008, including service in Southwest Asia.  He also had active duty for training (ACDUTRA) from August 2002 to December 2002, along with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he incurred a lung disorder while in service.  He reports that he had pneumonia while he was at Camp Shelby in Mississippi and/or while he was in Iraq.  See December 2009 VA examination report and December 2011 VA Form 9.  He also attributes his lung disorder to heavy exposure to burn pits and severe sand storms while in Iraq.  Id.  The Veteran was afforded a general medical examination December 2009, the report of which notes a current diagnosis of restrictive lung disease but contains no opinion as to etiology.  Accordingly, an addendum opinion is needed on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Any outstanding records should also be secured on remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.
3. Then obtain an addendum opinion addressing the etiology of the Veteran's diagnosed restrictive lung disease.  The entire claims file should be made available to the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner must address the following.

(a) Please state whether the Veteran's restrictive lung disease is attributable to a known clinical diagnosis. 

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please opine as to whether it is at least as likely as not (50 percent probability or greater) related to presumed environmental exposures (e.g., burn pits, oil fires, sand storms) during the Veteran's service in Southwest Asia.

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's restrictive lung disease had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including reported pneumonia therein?  In addressing this question, please consider the reports of the Veteran and other servicemembers as to the Veteran having pneumonia while he was at Camp Shelby in Mississippi and/or while he was in Iraq.  See December 2009 VA examination report; December 2011 VA Form 9; October 2015 Statements in Support of Claim (received January 11, 2016).  

In addressing these questions, the examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The examiner must provide a complete rationale for each opinion given. If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




